ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                 )
                                             )
Grunley/Goel JV, LLC                         )      ASBCA No. 59356
                                             )
Under Contract No. W912DR-11-C-0027          )

APPEARANCES FOR THE APPELLANT:                      Robert J. Symon, Esq.
                                                    Aron C. Beezley, Esq.
                                                     Bradley Arant Boult Cummings LLP
                                                     Washington, DC

APPEARANCES FOR THE GOVERNMENT:                     Thomas H. Gourlay, Jr., Esq.
                                                     Engineer Chief Trial Attorney
                                                    Veronica L. Norman, Esq.
                                                     Assistant District Counsel
                                                     U.S. Army Engineer District, Baltimore

                                ORDER OF DISMISSAL

      The dispute has been settled. The appeal is dismissed with prejudice.

      Dated: 21 August 2014

                                                  /~ ~/
                                                 ~~~~---
                                                 MARK N. STEMPI.: R
                                                 Administrative Judge
                                                 Vice Chairman
                                                 Armed Services Board
                                                 of Contract Appeals


       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 59356, Appeal of Grunley/Goel JV,
LLC, rendered in conformance with the Board's Charter.

      Dated:



                                                 JEFFREY D. GARDIN
                                                 Recorder, Armed Services
                                                 Board of Contract Appeals